Case: 13-31275      Document: 00512705635         Page: 1    Date Filed: 07/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-31275
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 21, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BENJAMIN BLOUNT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:98-CR-20058-3


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Benjamin Blount, federal prisoner # 06674-035, appeals the denial of his
motion for reconsideration following the denial of his motion for sentence
reduction pursuant to 18 U.S.C. § 3582(c)(2). Blount seeks to proceed in forma
pauperis (IFP) on appeal.          To proceed IFP, the party must demonstrate
financial eligibility and the existence of any nonfrivolous issue for appeal. See
FED. R. APP. P. 24(a)(1); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31275      Document: 00512705635       Page: 2    Date Filed: 07/21/2014


                                    No. 13-31275

Our inquiry “is limited to whether the appeal involves legal points arguable on
their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation marks and citation omitted).
      Blount argues that the district court erred in concluding that he was not
eligible for a reduction in his sentence under § 3582(c)(2). He avers that the
district court erred in refusing to reduce his sentence under the amendments
resulting from the Fair Sentencing Act (FSA).
      We review “a district court’s decision whether to reduce a sentence
pursuant to . . . § 3582(c)(2) for abuse of discretion, . . . its interpretation of the
Guidelines de novo, and its findings of fact for clear error.” United States v.
Henderson, 636 F.3d 713, 717 (5th Cir. 2011) (internal quotation marks and
citation omitted). The denial of a motion for reconsideration is also reviewed
for abuse of discretion. See Martinez v. Johnson, 104 F.3d 769, 771 (5th Cir.
1997).
      The district court correctly determined that Blount was subject to a
mandatory sentence of life imprisonment under 21 U.S.C. § 841(b)(1)(A) based
on his two prior felony drug convictions. A mandatory minimum statutory
penalty overrides the retroactive application of a new guideline. See United
States v. Pardue, 36 F.3d 429, 431 (5th Cir. 1994). Because Blount’s sentence
of life imprisonment was statutorily mandated, he was not “sentenced to a term
of imprisonment based on a sentencing range that has subsequently been
lowered by the Sentencing Commission.” § 3582(c)(2); see also United States v.
Reed, 490 F. App’x 633, 634 (5th Cir. 2012) (holding that a defendant subject
to a mandatory sentence of life based on two prior felony convictions was not
eligible for application of amendments to crack cocaine guidelines).
Additionally, contrary to Blount’s assertion, the FSA has no applicability to




                                          2
    Case: 13-31275    Document: 00512705635       Page: 3   Date Filed: 07/21/2014


                                   No. 13-31275

him because he was sentenced before it took effect. See United States v.
Doggins, 633 F.3d 379, 384 (5th Cir. 2011).
      In light of the foregoing, Blount has not demonstrated that he will
present a nonfrivolous issue with respect to the district court’s denial of his
§ 3582(c)(2) motion. See Howard, 707 F.2d at 220. Accordingly, his request for
leave to proceed IFP on appeal is DENIED, and the appeal is DISMISSED as
frivolous. See 5TH CIR. R. 42.2.




                                        3